Notice of Allowability
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The primary reason for the allowance of the Claim 1 is the inclusion of the limitation, " a recommendation for the user device to alter audio of the content item, wherein the user inputs comprise at least one user input requesting to alter the audio of the content item by altering audio volume at a selected time point in the content item; and causing, by the computing device and during output of the content item at the user device, output of a notification indicating the recommendation and comprising an option for the user device to alter, in accordance with the recommendation, the audio volume at the selected time point in the content item." in conjunction with all disclosed steps of functions or all disclosed structures performing corresponding functions in claim 1.

The primary reason for the allowance of the Claim 11 is the inclusion of the limitation, " based on the usage event data, automatic altering of the playback speed of the content item, the playback location of the content item, or the audio of the content item at a time location that is based on determining that the plurality of user devices previously started the altering at the time location." in conjunction with all disclosed steps of functions or all disclosed structures performing corresponding functions in claim 11.

Claim 18 is the inclusion of the limitation, " determining, by the computing device and based on the information, that a quantity of user devices, of the plurality of user devices, have altered a playback speed of the content item, a playback location of the content item, or audio of the content item; determining, by the computing device, that a user device is outputting the content item and is a member of the plurality of user devices; and based on determining that the quantity of user devices satisfies a threshold value and while the user device is outputting the content item, sending, by the computing device and to the user device, a message comprising an option to alter the playback speed of the content item, the playback location of the content item, or the audio of the content item." in conjunction with all disclosed steps of functions or all disclosed structures performing corresponding functions in claim 18.

Applicant has incorporated allowable dependent claim 21 into independent claim 1 and allowable dependent claim 28 into independent claim 11. 
Examiner notes the above limitation is novel over the prior art in view of the entirety of the claim, not just the limitation presented alone. Examiner is pointing out the subject matter of the above-described claims of which is considered novel over the prior art for the benefit of the Applicant and cannot be considered novel alone, but in context of the entirety of the claim language.
Consequently, the prior arts of record individually and as a whole do not teach the claim limitation above.
Claims 3-7, 12-14, 16, 19-20, 22-23, 25-27, and 29  depending on claims 1, 11, and 18 respectively, therefore, are considered allowable on the basis as the independent claim as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion                                                                                                                                              Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN S LEE whose telephone number is (571)272-2674. The examiner can normally be reached Monday - Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on (571)272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/JUSTIN S LEE/Primary Examiner, Art Unit 2177